392 F.2d 566
Joseph TAYLOR, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 24906.
United States Court of Appeals Fifth Circuit.
April 19, 1968.

Joseph Taylor, pro se.
Robert E. Owen, Asst. Atty. Gen., Austin, Tex., for appellee.
Before GODBOLD and SIMPSON, Circuit Judges, and McRAE, District Judge.
PER CURIAM:


1
Appellant is presently serving a life sentence in the Texas state penitentiary for the offense of murder with malice to which he pleaded guilty on June 25, 1964.


2
Appellant alleges in his habeas petition that his plea of guilty was the result of an allegedly coerced confession and that he had ineffective assistance of counsel. While there may be merit to these contentions, it is apparent on the face of appellant's petition that he has failed to exhaust available state remedies. Before he can receive a federal determination on the merits of his petition, he is required by Title 28, U.S.C., Section 2254, to pursue Texas post-conviction remedies. An effective remedy is provided by Article 11.07 of the Vernon's Ann.Texas Code of Criminal Procedure of 1965, as amended, effective August 28, 1967. Taylor may and should present his contentions at an evidentiary hearing in the state district court in which he was convicted. State of Texas v. Payton, 5 Cir. 1968, 390 F.2d 261; Sheehan v. Beto, 5 Cir. 1967, 387 F.2d 263; Carroll v. Beto, 5 Cir. 1967, 379 F.2d 329; Ex Parte Young, Tex.Cr.App. 1967, 418 S.W.2d 824.


3
The judgment of the district court is affirmed.